791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FRANKLIN MOORE, ET AL., Plaintiffs-Appelleesv.FENEX, INC., ET AL., Defendants-Appellants.
85-3603, 85-3605, 85-3606
United States Court of Appeals, Sixth Circuit.
4/11/86

APPEALS DISMISSED
S.D.Ohio
ORDER
BEFORE:  KEITH, MARTIN and GUY, Circuit Judges.


1
This Court entered an order on February 27, 1986, requiring the parties to these appeals to show cause within 21 days why these appeals should not be dismissed for lack of appellate jurisdiction.  The parties have not responded to that motion,


2
Therefore, for the reasons stated in the order of February 27, 1986,


3
It is ORDERED that those appeals be and hereby are dismissed for lack of appellate jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.  This order will have no effect upon the appeals in Cases Nos. 85-3520, 3550 & 3551.